DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the RCE filed on 01/11/2021.
Claims 1-20 are currently pending in this application. Claims 1, 2, 4-6, 9, 10, 12-14, 17 and 20 have been amended.
No new information disclosure statement (IDS) has been filed.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.

Response to Arguments
The previous 112(a) rejections to the claims 1-20 have been withdrawn in response to the applicant’s amendments/remarks.
The previous 112(b) rejections to the claims 1-20 have been withdrawn in response to the applicant’s amendments/remarks.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 9 and 17,

Hwang et al. (US 2017/0192902 A1) teaches a method and a device that includes a nonvolatile memory device and a controller configured to control the nonvolatile memory device. The method includes sending map data from the storage device to a host device, the map data mapping one or more of a plurality of physical addresses of the nonvolatile memory device to one or more of a plurality of logical addresses of the host device. The method further includes receiving, at the storage device, a read request from the host device; if the read request does not include a physical address, translating a logical address of the read request into a first physical address, and reading data from the nonvolatile memory device based on the translated first physical address. The controller may encrypt the physical address and a signature of the map data and send to the host device - see abstract; figs. 2, 17; paras. 0011-0014 and 0175-0177 of Hwang.

Woo et al. (US 2017/0206030 A1) teaches a storage device including a nonvolatile memory device; and a controller configured to, control the nonvolatile memory device based on metadata, encrypt the metadata to generate encrypted metadata, and load the encrypted metadata on a random access memory of an external host device. The metadata may include data that indicates a mapping relation between logical addresses and physical addresses of the storage device 100. The controller may read encrypted metadata from a host buffer memory area (HBMA) of a host device, decrypt the encrypted metadata to generate decrypted metadata, map logical addresses received from the host device to physical addresses of the storage device based on the decrypted metadata – see abstract; figs. 2, 17; paras. [0008], [0050] and [0074] of Woo.

Rao et al. (US 2012/0047373 A1) teaches a memory subsystem and method for loading and storing data at memory addresses of the subsystem. The memory subsystem has a first mode of address encryption to convert logical memory addresses generated by the processor into physical memory addresses at which the data are stored in the memory subsystem. The memory subsystem is adapted write enable signal to store data in the memory subsystem. Such an encryption algorithm or key can, in this and other embodiments, be preferably supplied from a small segregated area of nonvolatile memory in the system – see abstract; fig. 2; paragraphs [0009] - [0010] and [0027] of Rao.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations, in the claims 1, 9 and 17 for:
determining a first physical location at the memory array associated with the first logical address included in a read request received from a host device;
reading a first data unit from the first physical location; and accessing a first secured logical-to-physical (L2P) pointer, 
wherein the first secured L2P pointer indicating a first encrypted physical address for the first physical location and the first logical address corresponding to a first clear physical address for the first physical location; and
sending the first data unit and the first secured L2P pointer to the host device, the first secured L2P pointer for storage at a host memory.

Dependent claims 2-8, 10-16 and 18-20 are allowed as they depend from allowable independent claim 1, 9 or 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495